Dear Mr. Spruel:
This office is in receipt of your request for an opinion of the Attorney General in regard to use of the State Seal. You ask whether an elected school board member may place the state seal on stationary he uses for responding to constituents.
In accordance with the Art. IV, Sec. 7 La. Const. 1974 and R.S.49:151, the Secretary of State shall be the keeper of the "Great Seal", and shall affix the seal to all official acts. Despite this declaration as to the use of the seal, we do not find any provisions of law in regard to restrictions for its use.
Although we feel a seal of the school board would be more appropriate for use, we cannot say that an elected school board member is prohibited from using the state seal on stationary upon which he responds to constituents. The Louisiana Supreme Court has stated, "Thus, all parish school boards are creatures of the Louisiana Constitution with their duties and obligations defined by statute. * * * As administrators of public education, school boards are agencies of the State." Rousselle v. PlaqueminesParish School Board, 633 So.2d 1235 (La. 1994).
We hope this sufficiently answers your inquiry.
Sincerely yours,
                                RICHARD P. IEYOUB Attorney General
                             By: _______________________________ BARBARA B. RUTLEDGE Assistant Attorney General
BBR